COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00369-CV


Peggy M. Blackburn                       §   From the 43rd District Court

                                         §   of Parker County (CV06-0012)
v.
                                         §   May 7, 2015

Gilden B. Blackburn                      §   Opinion by Justice Dauphinot


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

the trial court’s judgment to the extent that it adjudicated any healthcare

reimbursement claims and render judgment that no such claims were raised or

adjudicated. We affirm the trial court’s judgment as modified.

      It is further ordered that each party shall bear his or her own costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Lee Ann Dauphinot_____________
                                        Justice Lee Ann Dauphinot